per curiam:
El pasado 28 de octubre de 1993 los electores Roberto Sánchez Vilella y Noel Colón Martínez recurrieron ante este Tribunal y solicitaron la revocación de la senten-cia del Tribunal Superior, Sala de San Juan, que desestimó por falta de legitimación activa su demanda entablada contra el Estado Libre Asociado de Puerto Rico, la Comisión *447Estatal de Elecciones (en adelante C.E.E.), el Hon. Juan R. Melecio, en su carácter de Presidente de la C.E.E., y los Comisionados Electorales del Partido Nuevo Progresista (en adelante P.N.P.), Partido Popular Democrático (en ade-lante P.P.D.) y el Partido Independentista Puertorriqueño (en adelante P.I.P.). Solicitaron que se declararan inconsti-tucionales los Arts. 1, 8 y 19 de la Ley Núm. 22 de 4 de julio de 1993 (1993 Leyes de Puerto Rico 101) y que se emitiera un interdicto permanente para impedir su ejecución. Revocamos.
HH
El 4 de julio de 1993 la Asamblea Legislativa aprobó la Ley Núm. 22, supra, que autoriza la celebración de un ple-biscito el próximo 14 de noviembre de 1993, en el cual los electores debidamente inscritos podrán seleccionar entre las fórmulas tradicionales de status siguientes: Estadidad, Estado Libre Asociado e Independencia.
Conforme al Art. 4 de la ley, 1993 Leyes de Puerto Rico 104, el 15 de septiembre de 1993, la C.E.E. convocó oficial-mente su celebración. Ese mismo día, los electores Sánchez Vilella y Colón Martínez presentaron su demanda. Alega-ron (1) que eran electores debidamente inscritos para par-ticipar en dicho plebiscito; (2) que no estaban afiliados a ninguno de los tres (3) partidos políticos; (3) que no esta-ban de acuerdo con las definiciones de las fórmulas de status sometidas por dichos partidos políticos conforme al pro-cedimiento dispuesto por los Arts. 1 y 3 de la Ley Núm. 22 (1993 Leyes de Puerto Rico 101); (4) que dicha ley no les concedía oportunidad alguna de votar por las alternativas de su preferencia, y (5) que violaba su derecho al voto, a la libre expresión y asociación, y a la igual protección de las leyes, protegidos tanto por la Constitución del Estado Li-bre Asociado de Puerto Rico como por la Constitución de Estados Unidos de América.
*448E1 21 de septiembre de 1993 el Tribunal Superior cele-bró una vista en la que no recibió prueba y se limitó a escuchar los argumentos de las partes. La Federación Uni-versitaria de Estudiantes Pro Independencia (en adelante F.U.P.I.) compareció mediante demanda de intervención conforme a la Regla 21 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Al igual que los señores Sánchez Vilella y Colón Martínez, alegó que la Ley Núm. 22, supra, le impedía a sus miembros votar por la alternativa de status que ellos profesan:
Considerados los memorandos de derecho en apoyo y oposición a la solicitud de interdicto y las mociones de des-estimación de la C.E.E., los comisionados electorales del P.N.P. y el P.I.P., y la solicitud de sentencia sumaria de la F.U.P.I., el Tribunal Superior desestimó la demanda. Resol-vió que los señores Sánchez Vilella y Colón Martínez care-cían de legitimación activa para ejercer las acciones pre-tendidas y denegó la solicitud de intervención de la F.U.P.I.
No conformes, presentaron sendos recursos de apelación en los cuales solicitaron la revocación de la sentencia recurrida. Ordenamos su consolidación y concedimos a los demandados-recurridos hasta el 2 de noviembre de 1993 para expresar sus posiciones. Además, celebramos ayer una vista oral.
Con el beneficio de los alegatos de las partes y de los argumentos presentados por éstas en la vista oral, y cons-cientes de la urgencia requerida, resolvemos prontamente.
hH I — i
En primer lugar, el Tribunal Superior incidió al concluir que los electores Sánchez Vilella y Colón Martínez carecían de legitimación activa. El Art. 2.001 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, 16 L.P.R.A. see. 3051, le concede la capacidad para promover toda acción legal para salva-*449guardar su derecho al voto universal, igual, directo y secreto. Este derecho es de estirpe constitucional, expresa-mente consagrado en el Art. II, Sec. 2 de nuestra Constitu-ción, L.P.R.A., Tomo 1, ed. 1982, pág. 261, el cual dispone:
Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y pro-tegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral.
Así aclarado, resolvemos que el tribunal a quo erró al denegar la solicitud de intervención de la F.U.P.I., toda vez que la misma procedía conforme a la Regla 21.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III.
HH
r-H
l-H
Concentrémonos en los méritos de la controversia central. Tanto nuestro ordenamiento constitucional como el norteamericano han reconocido a cabalidad la condición fundamental y preeminente del derecho al sufragio. El Preámbulo de nuestra Constitución destaca su importan-cia para el sistema democrático al enunciar que “el orden político está subordinado a los derechos del hombre y donde se asegura la libre participación del ciudadano en las decisiones colectivas ...”. Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251.
Estos postulados constitucionales protegen y garantizan el derecho al sufragio universal, tanto en las elecciones generales como en los referéndum y en los plebiscitos. Aunque no es derecho de carácter absoluto y la Legislatura tiene amplia facultad para reglamentarlo, le corresponde a los tribunales la responsabilidad de asegurar que la legislación promulgada cumpla con las garantías constitucionales. Al descargar esta responsabilidad tenemos que hacer un delicado balance entre el derecho fundamental al sufragio y el interés del Estado en reglamentar *450su ejercicio para que el proceso se conduzca ordenada-mente con la mayor participación de electores en igualdad de condiciones. Véase, a modo ilustrativo, Anderson v. Celebrezze, 460 U.S. 780 (1983). Cada decisión debe tomarse con cuidado, atendiendo a las circunstancias particulares de cada caso. Como principio general, aquella legislación que sea onerosa y afecte sustancialmente el derecho al su-fragio es susceptible de impugnación constitucional.
Por la importancia que tiene en nuestra vida democrática una contienda de carácter electoral, hemos ejercido con mucha prudencia el poder de revisar controversias que surgen en las elecciones, los referéndum o los plebiscitos. Por otro lado, en materia de hermenéutica constitucional y ante estatutos que adolecen de inconstitucionalidad por subinclusión, hemos reconocido nuestra facultad de extender los beneficios estatutarios a aquellos grupos o clases excluidas. Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981). Esta normativa es aplicable a las leyes electorales.
Considerados los hechos particulares del caso de autos/1) y con el propósito de superar las serias objeciones constitucionales planteadas por los demandantes, quienes no están de acuerdo con las definiciones partidistas some-tidas en virtud de la Ley Núm. 22, supra, procede que or-denemos a la C.E.E. que el 14 de noviembre de 1993 adju-dique las papeletas que se depositen en blanco como un *451voto que no favorece ninguna de las definiciones de status propuestas por los partidos.(2)
A los fines de hacer eficaz este mandato, la C.E.E. y su Presidente deberán adoptar todas las medidas razonables a su alcance para informar a todos los electores del país que les asiste el derecho de depositar en las urnas su pa-peleta en blanco, como medio de expresar que no favorecen ninguna de las definiciones de status propuestas por los partidos. La C.E.E. divulgará, tan vigorosamente como le sea posible, el derecho del elector a no marcar la papeleta si no le satisfacen las definiciones aludidas.
Entre las medidas que deberán realizar se ordenan las siguientes:
1. Colocar anuncios pagados en radio, televisión y en tres (3) periódicos de circulación general diaria a comenzar a más tardar cuarenta y ocho (48) horas después de notifi-cado este dictamen.
2. Colocar rótulos sobre el particular en cada salón de cada colegio electoral.
3. Celebrar conferencias de prensa para anunciar es-tas medidas y el aludido derecho del elector, según aquí configurado.
4. Tomar cualquier otra medida que estimen necesaria o conveniente para lograr este propósito; en particular, ad-vertir de este derecho a aquellos electores (confinados, po-licías, etc.) que por virtud de ley o reglamento deberán emi-tir su voto antes del 14 de noviembre de 1993.
La implantación de este mandato será de la más alta prioridad en el uso y disposición de los fondos que todavía tenga la C.E.E.

Se expedirá la sentencia correspondiente.

*452El Juez Asociado Señor Negrón García emitió una opi-nión disidente y concurrente. El Juez Asociado Señor Re-bollo López emitió un voto disidente preliminar. Al amparo de la Regla 4(b) del Reglamento del Tribunal Supremo, to-dos los Jueces se reservan el derecho a emitir una ponencia luego de la certificación de esta sentencia.
- O -

(1) A pesar de que no se desfiló prueba ante el Tribunal Superior, todas las partes están de acuerdo, según surge de sus alegatos y de sus comparecencias en la vista oral, sobre los hechos siguientes: (1) que los señores Sánchez Vilella y Colón Martínez son electores debidamente inscritos para participar en dicho plebiscito; (2) que no están afiliados a ninguno de los tres (3) partidos políticos; (3) que no están de acuerdo con las definiciones de las fórmulas de status sometidas por dichos partidos políticos conforme al procedimiento dispuesto por los Arts. 1 y 3 de la Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico 101, y (4) que la Federación de Universita-rios Pro-Independencia (F.U.P.I.) no está de acuerdo con la definición de la fórmula de independencia sometida por el Partido Independentista Puertorriqueño (P.I.P.) de acuerdo con dicha ley. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(2) Nuestra Ley Electoral y el Reglamento General para la Celebración del Plebiscito sobre el Status Político de Puerto Rico, aprobado el 21 de julio de 1993, autorizan a los electores a votar en blanco. Art. 6.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3261, y la Regla 50(c) del Reglamento General para la Celebra-ción del Plebiscito sobre Status Político de Puerto Rico.